Title: To Benjamin Franklin from Baron Friedrich Melchior von Grimm, 20 January 1780
From: Grimm, Friedrich Melchior, Baron von
To: Franklin, Benjamin


Chaussée d’Antin, ce Jeudi 20 Janvier. [1780]
Le Baron de Grimm, Ministre Plénipe. du Saxe Gotha prend la liberté de recommander aux bontés de Monsieur Franklin le porteur de ce billet, Monsieur Loehr de Leipzig, jeune voyageur très instruit et très aimable. Il ne croirait pas avoir rempli l’objet de son voyage, s’il quitait ce pays ci sans avoir eu l’avantage de voir et de connaitre Monsieur Franklin. Le Baron de Grimm espere en conséquence que Monsieur Franklin voudra bien acorder à ce voyageur un quart d’heure et lui faire un acueil favorable. Il partagera Sa reconnaissance et a l’honeur de lui présenter mille très humbles hommages.
 Notation: Baron de Grimm